DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/07/2022 regarding claims 1-9 is fully considered. Of the above claims, claims 1-3, 5 and 8 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohnishi (US 2020/0016821 A1).
Ohnishi teaches the following claimed limitations:
Regarding claim 1, an inkjet printing method (method of operating the liquid ejecting apparatus 10; FIG. 6) comprising: 
discharging an ink onto a print medium (the liquid ejecting apparatus 10 is a printing apparatus that prints a two-dimensional image and uses ink including the resin particles 204; [0084]; FIG. 6), where the ink comprises a polymerizable group-containing dispersion, resin particles in dispersed form (dispersing the resin particles 204 in the solvent 202, [0056]; resin particles 204 containing the cellulose fibers 206; [0084]) and a polymerization initiator (a polymerization initiator, UV curing initiator, are dispersed in the solvent 202; [0055]); 
after the discharging, irradiating the ink with active energy rays, where the ink is discharged on the print medium (the ultraviolet ray irradiator 104 irradiates ink on the medium 150 with ultraviolet rays to produce heat from the ink, [0085]); and 
after the irradiating, drying the ink with heat, where the ink is irradiated with the active energy rays (the after heater 34 is disposed downstream from the print heater 30 in the conveying direction of the medium 150, the infrared heater 36 can be considered as an after heater on the printed surface side of the medium 150, [0086]).
Regarding claim 7, the polymerizable group-containing dispersion is a urethane dispersion (urethane resin; [0092]).
Regarding claim 8, an inkjet printing apparatus (liquid ejecting apparatus 10; FIG. 6) comprising: 
an ink discharging unit (inkjet heads 102, FIG. 6) configured to discharge an ink onto a print medium (the liquid ejecting apparatus 10 is a printing apparatus that prints a two-dimensional image and uses ink including the resin particles 204; [0084]; FIG. 6), where the ink comprises a polymerizable group-containing dispersion, resin particles in dispersed form (dispersing the resin particles 204 in the solvent 202, [0056]; resin particles 204 containing the cellulose fibers 206; [0084]) and a polymerization initiator (a polymerization initiator, UV curing initiator, are dispersed in the solvent 202; [0055]); 
an active-energy-ray irradiator configured to irradiate the ink with active energy rays, where the ink is discharged on the print medium (the ultraviolet ray irradiator 104 irradiates ink on the medium 150 with ultraviolet rays to produce heat from the ink, [0085]); and 
a drying unit configured to dry the ink with heat, where the ink is irradiated with the active energy rays (the after heater 34 is disposed downstream from the print heater 30 in the conveying direction of the medium 150, the infrared heater 36 can be considered as an after heater on the printed surface side of the medium 150, [0086]).
Regarding claim 9, the active-energy-ray irradiator is an ultraviolet ray irradiator configured to emit ultraviolet rays (the ultraviolet ray irradiator 104 irradiates ink on the medium 150 with ultraviolet rays to produce heat from the ink, [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2020/0016821 A1) in view of Ohnishi (US 2018/0111389 A1).
Ohnishi ‘821 teaches the following claimed limitations:
Regarding claim 2, the irradiating is irradiating ultraviolet rays (the ultraviolet ray irradiator 104 irradiates ink on the medium 150 with ultraviolet rays to produce heat from the ink, [0085]).
Regarding claim 5, the irradiating is irradiating ultraviolet rays (the ultraviolet ray irradiator 104 irradiates ink on the medium 150 with ultraviolet rays to produce heat from the ink, [0085]).
Ohnishi ‘821 does not teach the following claimed limitations:
Further regarding claim 2, a cumulative light amount of the active energy rays is from 300 mJ/cm2 to 1000 mJ/cm2 (200 mJ/cm2 to 1000 mJ/cm2; [0106]; FIG. 3).
Regarding claim 4, the polymerizable group is at least one selected from the group consisting of an acrylate group and a methacrylate group.
Further regarding claim 5, the ultraviolet rays are UV-A, and
wherein a cumulative light amount in one pass of the UV-A is from 80 mJ/cm2 to 450 mJ/cm2.
Regarding claim 6, the ink comprises water in an amount of 40% by mass or higher but 70% by mass or lower. 

Ohnishi ‘389 teaches the following claimed limitations:
Further regarding claim 2, a cumulative light amount of the active energy rays is from 300 mJ/cm2 to 1000 mJ/cm2 (200 mJ/cm2 to 1000 mJ/cm2; [0106]; FIG. 3) for the purpose of evaporating the solvent.
Further regarding claim 4, the polymerizable group is at least one selected from the group consisting of an acrylate group and a methacrylate group (isobornyl acrylate; [0091]) for the purpose of using a substance that generates UV curability with high transparency.
Further regarding claim 5, the ultraviolet rays are UV-A (wavelength range of 200 nm to 400 nm; [0045]) for the purpose of irradiating in the UV-A range, and
wherein a cumulative light amount in one pass of the UV-A is from 80 mJ/cm2 to 450 mJ/cm2 (200 mJ/cm2 to 1000 mJ/cm2; [0106]; FIG. 3; number of passes is made to be 1; [0125]) ) for the purpose of evaporating the solvent.
Regarding claim 6, ink A comprising water-based solvent of 20 weight % to 70 weight %, exothermic polymerizable substance of 25 weight % to 70 weight %, polymerization initiator of 5 weight % to 10 weight %, colorant of 2 weight % to 10 weight % of the total weight of the water-based ink ([0088]-[0093]). Since the water-based solvent contains water as the main ingredient ([0088]), the weight % of water would be in the range of about 11 weight % to about 69 weight % of the total weight of the water-based ink for the purpose of tailoring the ink composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a cumulative light amount of the active energy rays is from 300 mJ/cm2 to 1000 mJ/cm2; the polymerizable group is at least one selected from the group consisting of an acrylate group and a methacrylate group; the ultraviolet rays are UV-A; a cumulative light amount in one pass of the UV-A is from 80 mJ/cm2 to 450 mJ/cm2; the ink comprises water in an amount of 40% by mass or higher but 70% by mass or lower, as taught by Ohnishi ‘389, into Ohnishi ‘821 for the purposes of evaporating the solvent; using a substance that generates UV curability with high transparency; irradiating in the UV-A range; tailoring the ink composition.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2020/0016821 A1) in view of Kito et al. (US 2008/0076846 A1).
Ohnishi does not teach the following claimed limitations:
Regarding claim 3, within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating and then the drying are performed. 
Kito et al. teach the following claimed limitations:
Further regarding claim 3, within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating is performed (the active energy ray is preferably irradiated in a period of 1 to 1,000 milliseconds immediately after the ejection of the ink composition on the printing medium; [0061]) for the purpose of preventing deterioration of the print quality due to ink run. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating and then the drying are performed, as taught by Hayata, into Kito et al. for the purpose of preventing deterioration of the print quality due to ink run.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




20 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853